Case 1:15-cr-00201-JMS-TAB Document 701 Filed 05/27/21 Page 1 of 3 PageID #: 3352




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
                        Plaintiff,             )
                                               )
         v.                                    )      Cause No. 1:15-cr-0201-JMS-TAB
                                               )
  JACOB DODSON,                                )                              - 07
                                               )
                        Defendant.             )



                             REPORT AND RECOMMENDATION

         On May 25, 2021, the Court held a hearing on the Petitions for Warrant or Summons for

  Offender Under Supervision filed on May 4, 13, and 25, 2021. Defendant Dodson appeared in

  person with his appointed counsel Gwendolyn Beitz. The government appeared by Jeff Preston,

  Assistant United States Attorney. U. S. Parole and Probation appeared by Officer Ross

  Carothers.

         The Court conducted the following procedures in accordance with Fed. R. Crim. P.

  32.1(a)(1) and 18 U.S.C. § 3583:

         1.     The Court advised Defendant Dodson of his rights and provided him with a copy

  of the petition. Defendant Dodson orally waived his right to a preliminary hearing.

         2.     After being placed under oath, Defendant Dodson admitted violation number 1.

  [Docket No. 679.] Government orally moved to withdraw the remaining violations, which

  motion was granted by the Court.

         3.     The allegation to which Defendant admitted, as fully set forth in the petition, are:
Case 1:15-cr-00201-JMS-TAB Document 701 Filed 05/27/21 Page 2 of 3 PageID #: 3353




         Violation
         Number          Nature of Noncompliance


              1          “The defendant shall not unlawfully possess a control1ed substance.
                         The defendant shall refrain from any unlawful use of a controlled
                         substance.”

                         On March 31, 2021, the offender submitted a urine sample which was
                         positive for opiates (morphine) and benzodiazepines (Nordiazepam,
                         Oxazepam, and Temazepam). He admitted taking Valium two days prior
                         to submitting the sample.

                         On April 16, 2021, the offender submitted a urine sample which was
                         positive for opiates and cannabinoids. He denied using marijuana but
                         admitted taking Percocet. Percocet is the brand name for oxycodone,
                         which is inconsistent with the results from that speciman.

                         On April 19, 2021, the probation officer contacted the offender by
                         telephone and Mr. Dodson admitted to recently using heroin.

         4.       The parties stipulated that:

                  (a)    The highest grade of violation is a Grade B violation.

                  (b)    Defendant’s criminal history category is III.

                  (c)    The range of imprisonment applicable upon revocation of supervised
                         release, therefore, is 8 to 14 months’ imprisonment.

         5.       The parties jointly recommended a sentence of eight (8) months with no

  supervised release to follow. Defendant requested placement at any facility other than FCC

  Terre Haute.

         The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

  fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

  his supervised release should be revoked, and that he should be sentenced to the custody of the

  Attorney General or his designee for a period of eight (8) months with no supervised release to



                                                    2
Case 1:15-cr-00201-JMS-TAB Document 701 Filed 05/27/21 Page 3 of 3 PageID #: 3354




  follow. The Defendant is to be taken into custody immediately pending the District Judge’s

  action on this Report and Recommendation.

         The parties are hereby notified that the District Judge may reconsider any matter assigned

  to a Magistrate Judge.

         The parties have fourteen days after being served a copy of this Report and

  Recommendation to serve and file written objections with the District Judge.




          Date: 5/27/2021




  Distribution:

  All ECF-registered counsel of record via email generated by the court’s ECF system




                                                 3
